Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a reissue application (filed on 4/17/2019) of US patent 9,688,751 issued on 6/27/2017.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
In the present application, patentee seeks to broaden claim 1 by amending the original claim 1 directed to an isolated polynucleotide comprising a nucleotide encoding endoplasmic reticulum degradation-enhancing alpha-mannosidase-like protein 2 (EDEM2), and a multi-subunit protein comprises antibody heavy chain and antibody light chain, to a polynucleotide comprising a nucleotide encoding EDEM2 and a multi-subunit protein comprises antibody heavy or antibody light chain.  The closest prior art Olivari (cited in IDS) teaches EDEM2 and EDEM are stress-regulated proteins in the ER lumen, and specifically, EDEM2 accelerates release from Cnx and degradation of terminally misfolded glycoproteins from ER.  However, Olivari does not teach a polynucleotide encoding EDEM2 and antibody or subunit thereof, nor does the reference provide a motivation for doing so.  Therefore, the claimed invention is novel and unobvious over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Speer can be reached on 313-446-4825.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRUCE R CAMPELL/Patent Reexam Specialist, Art Unit 3991

/Jean C. Witz/Supervisory Patent Reexam Specialist, Art Unit 3991